Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:

PLASTICOS PROMEX USA, INC.

                                             Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-06-00264-CV

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator, Plasticos Promex U.S.A., Inc., seeks a writ of mandamus against the Honorable Luis
Aguilar, Judge of the 120th District Court of El Paso County.  Mandamus will lie only to correct a
clear abuse of discretion.  Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)(orig. proceeding). 
Moreover, there must be no other adequate remedy at law.  Id.  Based on the petition and record
before us, we are unable to conclude that Relator is entitled to the relief requested.  Accordingly, we
deny mandamus relief.  See Tex.R.App.P. 52.8(a).

November 9, 2006                                                      

                                                                                    ANN CRAWFORD McCLURE, Justice

Before McClure, J., Chew, J., and Barajas, C.J. (Ret.)
Barajas, C.J. (Ret.), sitting by assignment